Case 2:19-cv-10511-SJM-RSW ECF No. 28, PageID.471 Filed 12/01/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

THE HUNTINGTON NATIONAL
BANK,                                        Case No. 2:19-cv-10511

             Plaintiff,                      HONORABLE STEPHEN J. MURPHY, III

v.

ELLIOTT INVESTMENT CO.,
INC.,

             Defendant.
                                     /

                       ORDER GRANTING
                 RECEIVER'S MOTION FOR ENTRY
          OF ORDER APPROVING PAYMENT OF RECEIVER'S
     FEES AND RECEIVER'S ATTORNEYS' FEES AND EXPENSES [23]

      Pending is the Receiver's motion for fees and attorneys' fees and expenses. ECF

23. Plaintiff concurred in the motion, ECF 25, and Defendant did not respond.

Defendant did, however, send the Receiver a short letter objecting to the fees before

when the Receiver filed its motion. ECF 23-6. The Court reviewed the briefs and finds

that a hearing is unnecessary. See E.D. Mich. LR 7.1. For the following reasons, the

Court will grant the motion.

      The Court appointed M. Shapiro Management Company, LLC to serve as

Receiver at the start of the litigation. ECF 8, PgID 196–97. The Receiver managed to

sell real property that was a matter of dispute and to accordingly resolve the entire

case. ECF 19. The Receiver billed fees of $113,116.50 for its work and the Receiver's

attorney correspondingly billed $45,265.00 in fees and $35.00 in expenses. ECF 23,




                                         1
Case 2:19-cv-10511-SJM-RSW ECF No. 28, PageID.472 Filed 12/01/20 Page 2 of 5




PgID 389–90, ECF 23-3, 23-4. The Receiver and its counsel also requested an

additional $1,925.00 to provide reimbursement for the remaining time they will

expend to close the receivership.1 ECF 23, PgID 391. Once the fees are distributed,

the Receiver will disburse all remaining funds. ECF 27, PgID 470.

                                 LEGAL STANDARD

      While "there is not an extensive body of law on receiver compensation, the

Supreme Court has confirmed the 'power of courts of equity to fix the compensation

of their own receivers' and that the 'matter is left entirely to the determination of the

court from which he derives his appointment.'" Gordon v. Dadante, 804 F. App'x 317,

325 (6th Cir. 2020) (quoting Stuart v. Boulware, 133 U.S. 78, 82 (1890)). Additionally,

"[n]otwithstanding this broad discretion, the Supreme Court has cautioned that

'judges of the courts, in fixing allowances for services to court officers, should be most

careful, and the vicarious generosity in such a matter could receive no countenance.'"

Id. (quoting In re Gilbert, 276 U.S. 294, 296 (1928)).

                                    DISCUSSION

      The Court's receivership order stated that "[t]he Receiver and all persons

employed by and/or whose services are utilized by the Receiver, shall be compensated

at their normal rates." ECF 8, PgID 204. The order also stated that "[t]he Receiver

and the Receiver's counsel may receive payment on a monthly basis, without further

Court order, provided no objections are filed with the Receiver or the Receiver's

counsel. . . ." Id. at 204–05. Finally, if any party objects to the fees, "the Receiver or


1The Receiver will direct any portion of the prepaid fees that are unnecessary to close
the receivership to Defendant. ECF 23, PgID 392.


                                            2
Case 2:19-cv-10511-SJM-RSW ECF No. 28, PageID.473 Filed 12/01/20 Page 3 of 5




any other party may file a motion with the Court to determine the propriety of the

fees sought or of any objections." Id. at 205.

      Here, Defendant did not file any motion, object to the rates charged by the

Receiver's employees or object to the Receiver's counsel. ECF 23-6, PgID 458–59.

Defendant did not object to any specific billing entries. Id. Rather, in a letter

predating the Receiver’s motion for fees, Defendant solely objected to work

"undertaken by the Receiver and the Receiver's attorney working as a Broker in

selling the property." Id. at 458. Defendant argued in the letter that "the Receiver is

due to receive a Broker's Commission totaling 3% of the sale price." Id. Thus,

Defendant claimed that if the "Receiver is allowed to retain both hourly fees related

to selling the property as well as a Broker's commission of 3% of the sale price the

Receiver will be unjustly and doubly compensated for the Receiver's work." Id. at 459.

      In response to the objection, as it was required to do by the receivership order,

ECF 8, PgID 205, the Receiver filed a motion to determine the propriety of the fees

and commission, ECF 23. The Receiver claimed that one if its affiliate companies, M.

Shapiro & Company, Inc., served as the Broker for the sale. Id. at 396. But the

Receiver claimed that none of its "time entries relate to the usual Broker's services of

listing and showing the Mortgaged Property, and the Receiver's attorney never

represented or billed for any time spent on behalf of the Broker." Id. at 400.

      Defendant did not respond to the Receiver's motion and has not offered any

specific billing entries that it finds problematic. The Court carefully reviewed both

the Receiver's billing records and the Receiver's attorney's billing records. There is no




                                            3
Case 2:19-cv-10511-SJM-RSW ECF No. 28, PageID.474 Filed 12/01/20 Page 4 of 5




evidence of entries clearly showing that either of those entities acted on behalf of the

Broker. See ECF 23-3; 23-4. The Court will therefore overrule Defendant's objection

and grant the unopposed motion for fees.

      WHEREFORE, it is hereby ORDERED that the Receiver's motion for entry

of order approving payment of Receiver's fees and Receiver's attorney's fees and

expenses [23] is GRANTED.

      IT IS FURTHER ORDERED that the Receiver may PAY $113,116.50 to M.

Shapiro Management Company LLC for the Receiver's fees through June 30, 2020,

which includes $1,925.00 as an estimate of the Receiver's time after June 30, 2020 to

close out and terminate the receivership.

      IT IS FURTHER ORDERED that the Receiver may PAY $45,300.00 to

Moore Penna & Associates for $45,265.00 in fees plus $35.00 in expenses incurred

through June 22, 2020 as attorney for the Receiver, which includes $1,925.00 for an

estimate of time after June 22, 2020 for the Receiver's attorney to close out and

terminate the receivership.

      IT IS FURTHER ORDERED that to the extent the Receiver or the Receiver's

attorney do not incur time justifying the entire $1,925.00 included in each of their

respective fees to close out and terminate the receivership, they shall REFUND any

surplus directly to the Defendant.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 1, 2020



                                            4
Case 2:19-cv-10511-SJM-RSW ECF No. 28, PageID.475 Filed 12/01/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 1, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        5
